DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Applicant Argues:As indicated in the annotation of FIG. 1 of Schick above, the portions of Schick equated to the ramps of claim 1 slope in the left-right direction of the view, making the left-right direction the "width direction of the dispenser" according to amended claim 1. Schick's device is configured to orient the tablets with their planar sides parallel to this width direction. This orientation is important to Schick because, as Schick explains, the items dispensed "roll[] down the ramp in the direction of the discharge opening." (Schick at para. [0002].) In contrast, claim 1 requires that "the dispensing chute and first and second guide ramps are configured to orient the tablet with a planar side of the tablet extending perpendicularly to the width direction of the dispenser." Schick orients the tablets with their planar sides parallel to the width direction, not perpendicularly as required by amended claim 1.

Examiner’s Response:Examiner notes that while Schick may teach parallel, Schick is also capable of teaching perpendicular as in claim recites “orient the tablet with a planar side of the tablet extending perpendicularly”.  Examiner notes that the tablet extends from left to right parallel and from bottom to top perpendicular.  Thus, Schick discloses a tablet with a planer side extending perpendicularly to the width which would be in a left to right direction.  Examiner notes that claim 1 has not been described in such a way which would limit the orientation taught by Schick.  Examiner further notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” 

For the reasons stated above, the claims stand rejected.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2-7, 9-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner Schick (US 2010/0258583 – hereinafter Schick) in view of Thomas Intini (US 6,976,576 – hereinafter Intini) in view of Gelardi et al. (US 2011/0000931 – hereinafter Gelardi).
Re Claims 1, 2, 9-15, and 17: 
Schick discloses a child-resistant dispenser comprising: a housing (1) and a slider (18, 19) disposed in the housing (1) and configured to slide from a closed position (see Fig. 1) to a dispensing position (see Fig. 2), the slider (18, 19) comprising: a dispensing chute (at 6) that comprises an opening through which a tablet (3) can be dispensed (see Fig. 2), and first (9) and second (top - 23) guide ramps for guiding the tablet (3) into the chute (at 6), the first guide ramp (9) intersecting a first side of an entrance to the dispensing chute (at 6) at a first location (lower) and the second guide ramp (top - 23) intersecting a second side of the entrance to the dispensing chute (at 6) opposite the first side at a second location (higher) that is offset from the first location in the longitudinal direction of the chute (see Fig. 1) wherein the first (9) and second (top – 23) guide ramps slope across a width direction of the dispenser (see Fig. 1), wherein the dispensing chute (at 6) and first (9) and second (top - 23) guide ramps are configured to orient the tablet (3) with a planar side of the tablet (3) extending perpendicularly (from bottom to top of tablet) to the width direction (left to right) of the dispenser(see Fig. 1), and wherein the dispensing chute (at 6) comprises a bottom ramp (bottom - 23) for encouraging the tablet (3) to eject through the opening (see Fig. 2), but fails to teach a housing comprising a first moveable member disposed on a first side of the housing; the slider comprising a first engagement portion that engages a first stop on the housing, wherein the engagement between the first engagement portion and the first stop restricts movement of the slider to the dispensing position, and the first moveable member is configured to disengage the first engagement portion from the first stop in response to a first release force applied to the first moveable member.

Intini teaches a slider (26) comprising a first engagement portion (42) that engages a first stop (wall (16) edges of openings which engagement portion (42) is secured within) on a housing (14), wherein the engagement between the first engagement portion (42) and the first stop (wall (16) edges of openings which engagement portion (42) is secured within) restricts movement of the slider to the dispensing position (see Figs. 1-3) (see Figs. 1-10).  Re Claim 2: Intini teaches wherein the slider (26) is configured to slide to the dispensing position (see Fig. 3) in response to application of a dispensing force (at arrow 24) applied to the slider (26) when the first engagement portion (42) is disengaged from the first stop (wall (16) edges of openings which engagement portion (42) is secured within) (see Figs. 1-3), and the slider (26) is restricted from sliding to the dispensing position (see Fig. 1) in response to application of the dispensing force (at arrow 24) to the slider (26) when the first engagement portion (42) is engaged with the first stop (wall (16) edges of openings which engagement portion (42) is secured within) (see Fig. 1).  Re Claim 10: Intini teaches wherein the end of a slider (60) is configured to close an open end of a housing when the slider (60) is in the closed position (see Figs. 1-3).  Re Claim 15: Intini teaches a resilient member (90) that acts against movement of the slider (26) from the closed position to the dispensing position (see Figs. 5 and 9).  Re Claim 17: Intini teaches an interlock (73) between the slider (26) and the housing (14) that is configured to permit movement of the slider (26) from the closed position to the dispensing position and to prevent withdrawal of the slider from the housing (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schick with that of Intini to protect the inner slider engagement portion against unwanted access.

Gelardi teaches a housing comprising a first moveable member (26) (for squeeze/press purposes) disposed on a first side of a housing (12); and the first moveable member (26) is configured to disengage a first engagement portion (44) from a first stop (48) in response to a first release force applied to the first moveable member (26) (see Fig. 5) (see Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schick with that of Intini and Gelardi to further protect the inner slider engagement portion against damage and unwanted access.

Re Claims 3 and 4:
Schick discloses a child-resistant dispenser comprising: a housing (1) and a slider (18, 19) disposed in the housing (1) and configured to slide from a closed position (see Fig. 1) to a dispensing position (see Fig. 2), the slider (18, 19) comprising: a dispensing chute (at 6) that comprises an opening through which a tablet (3) can be dispensed (see Fig. 2), and first (9) and second (top - 23) guide ramps for guiding the tablet (3) into the chute (at 6), the first guide ramp (9) intersecting a first side of an entrance to the dispensing chute (at 6) at a first location (lower) and the second guide ramp (top - 23) intersecting a second side of the entrance to the dispensing chute (at 6) opposite the first side at a second location (higher) that is offset from the first location in the longitudinal direction of the chute (see Fig. 1), wherein the dispensing chute (at 6) and first (9) and second (top - 23) guide ramps are configured to orient the tablet (3) with a planar side of the tablet (3) extending perpendicularly to the opening (see Fig. 1), and wherein the dispensing chute (at 6) comprises a bottom ramp (bottom - 23) for encouraging the tablet (3) to eject through the opening (see Fig. 2), but fails to teach wherein the housing comprises a second moveable member disposed on a second side of the housing that is opposite to the first side, the slider comprises a second engagement portion that engages a second stop on the housing, and the second moveable member is configured to disengage the second moveable member from the second stop in response to a second release force applied to the second moveable member.

Intini teaches a slider (26) comprises a second engagement portion (62) that engages a second stop (opposite wall (16) edges of openings which engagement portion (42) is secured within) on the housing (14) (see Figs. 1-10).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schick with that of Intini to protect the inner slider engagement portion against unwanted access. 

Gelardi teaches a first moveable member (26) disposed on a first side of a housing (12); and the first moveable member (26) is configured to disengage a first engagement portion (44) from a first stop (48) in response to a first release force applied to the first moveable member (26) (se Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schick with that of Intini and Gelardi to protect the inner slider engagement portion against damage and unwanted access.  Examiner notes the combination would be capable of providing wherein the housing comprises a second moveable member disposed on a second side of the housing that is opposite to the first side, and the second moveable member is configured to disengage the second moveable member from the second stop in response to a second release force applied to the second moveable member by way of duplication of common parts to be in agreement with the second engagement portion of Intini’s slider since Gelardi has already taught the inventive skill of using a moveable member to actuate an engagement portion.  Examiner notes that such a modification is a design choice and would be obvious to one of ordinary skill in the art in view of the combination as cited without involving any inventive skill.

Further Re Claim 5:
Schick discloses wherein the dispenser is configured to dispense a single unit of product from the dispensing chute (at 6) when the slider (18, 19) is in the dispensing position (see Fig. 2).

Further Re Claim 6: 
Schick discloses wherein the housing comprises a protrusion (7) that restricts product from exiting the dispenser when the slider (18, 19) is in the dispensing position (see Fig. 2). 

Further Re Claim 7:Schick discloses wherein the dispensing chute (at 6) comprises a recess for accommodating a single unit of product, and the recess is aligned with the protrusion (7 – by way of protrusion assisting in forming recess) when the slider is in the closed position (see Fig. 1).

Further Re Claim 15:
Schick discloses a resilient member (11) that acts against movement of the slider (18, 19) from the closed position to the dispensing position (see Figs. 1 and 2).

Re Claim 18: 
Schick discloses a housing (1) and a slider (18, 19) disposed in the housing (1) and configured to slide from a closed position (see Fig. 1) to a dispensing position (see Fig. 2), the slider (18, 19) comprising: a dispensing chute (at 6) that comprises an opening through which a tablet (3) can be dispensed (see Fig. 2), and first (9) and second (top - 23) guide ramps for guiding the tablet (3) into the chute (at 6), the first guide ramp (9) intersecting a first side of an entrance to the dispensing chute (at 6) at a first location (lower) and the second guide ramp (top - 23) intersecting a second side of the entrance to the dispensing chute (at 6) opposite the first side at a second location (higher) that is offset from the first location in the longitudinal direction of the chute (see Fig. 1) wherein the first (9) and second (top – 23) guide ramps slope across a width direction of the dispenser, wherein the dispensing chute (at 6) and first (9) and second (top - 23) guide ramps are configured to orient the tablet (3) with a planar side of the tablet (3) extending perpendicularly (from bottom to top of tablet) to the width direction (left to right) of the dispenser (see Fig. 1), and wherein the dispensing chute (at 6) comprises a bottom ramp (bottom - 23) for encouraging the tablet (3) to eject through the opening (see Fig. 2), and product comprising the tablet container within the dispenser for dispensing by the dispenser (see Figs. 1-7), but fails to teach a housing comprising a first moveable member disposed on a first side of the housing; the slider comprising a first engagement portion that engages a first stop on the housing, wherein the engagement between the first engagement portion and the first stop restricts movement of the slider to the dispensing position, and the first moveable member is configured to disengage the first engagement portion from the first stop in response to a first release force applied to the first moveable member.

Intini teaches a slider (26) comprising a first engagement portion (42) that engages a first stop (wall (16) edges of openings which engagement portion (42) is secured within) on a housing (14), wherein the engagement between the first engagement portion (42) and the first stop (wall (16) edges of openings which engagement portion (42) is secured within) restricts movement of the slider to the dispensing position (see Figs. 1-3) (see Figs. 1-10).  Re Claim 2: Intini teaches wherein the slider (26) is configured to slide to the dispensing position (see Fig. 3) in response to application of a dispensing force (at arrow 24) applied to the slider (26) when the first engagement portion (42) is disengaged from the first stop (wall (16) edges of openings which engagement portion (42) is secured within) (see Figs. 1-3), and the slider (26) is restricted from sliding to the dispensing position (see Fig. 1) in response to application of the dispensing force (at arrow 24) to the slider (26) when the first engagement portion (42) is engaged with the first stop (wall (16) edges of openings which engagement portion (42) is secured within) (see Fig. 1).  Re Claim 10: Intini teaches wherein the end of a slider (60) is configured to close an open end of a housing when the slider (60) is in the closed position (see Figs. 1-3).  Re Claim 15: Intini teaches a resilient member (90) that acts against movement of the slider (26) from the closed position to the dispensing position (see Figs. 5 and 9).  Re Claim 17: Intini teaches an interlock (73) between the slider (26) and the housing (14) that is configured to permit movement of the slider (26) from the closed position to the dispensing position and to prevent withdrawal of the slider from the housing (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schick with that of Intini to protect the inner slider engagement portion against unwanted access.

Gelardi teaches a housing comprising a first moveable member (26) (for squeeze/press purposes) disposed on a first side of a housing (12); and the first moveable member (26) is configured to disengage a first engagement portion (44) from a first stop (48) in response to a first release force applied to the first moveable member (26) (see Fig. 5) (see Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schick with that of Intini and Gelardi to further protect the inner slider engagement portion against damage and unwanted access.


Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schick in view of , Ib Alfred von Schuckmann (4,402,425 – hereinafter Schuckmann) Intini, and Gelardi.
Re Claims 20 and 21: 
Schick discloses a child-resistant dispenser comprising: a housing and a slider (18, 19) disposed in the housing and configured to slide from a closed position to a dispensing position (see Figs. 1 and 2), the slider comprising a dispensing chute (at 6) that comprises an opening through which a tablet can be dispensed, and first (9) and second (top – 23) guide ramps for guiding the tablet into the chute (at 6), the first guide ramp (9) intersecting a first side of an entrance to the dispensing chute at a first location and the second guide ramp (20 - 23) intersecting a second side of the entrance to the dispensing chute (at 6) opposite the first side at a second location that is offset from the first location in the longitudinal direction of the chute (see Figs. 1 and 2), wherein the first (9) and second (top – 23) guide ramps slope across a width direction of the dispenser, and wherein the dispensing chute and first and second guide 5 sf-4586976Application No.: 16/496,079Docket No.: 77705-20480.00ramps are configured to orient the tablet with a planar side of the tablet extending perpendicularly to the width direction (left to right) of the dispenser (see Figs. 1 and 2), but fails to teach a housing comprising a front wall, a back wall, and side walls extending between the front and back walls, wherein the front wall is wider than the side walls and comprises a dispensing aperture centrally located in a bottom portion of the front wall; wherein at least one engagement between the housing and the slider is configured to prevent the slider from moving to a dispensing position, and at least one release located at least one of the side walls is configured to release the at least one engagement between the housing and the slider in response to a pressing force on the at least one release so that the slider can be moved toward an end of the housing to the dispensing position to dispense the tablet through the dispensing aperture of the front wall, and wherein the slider does not project from the end of the housing when the slider is in the dispensing position.


Schuckmann discloses a child-resistant dispenser comprising: a housing (1) comprising a front wall (near 6), a back wall (opposite 6), and side walls (2) extending between the front and back walls (see Fig. 2), wherein the front wall (near 6) is wider than the side walls (2) (see Fig. 2) and comprises a dispensing aperture (16’) centrally located in a bottom portion of the front wall (6) (see Fig. 1); and a slider (4) disposed in the housing (1) (see Figs. 1-3), and wherein the slider (4) does not project from an end of the housing (1) when the slider (4) is in the dispensing position (see Fig. 5) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schick with that of Schuckmann to provide an alternative dispensing arrangement as known within the art that will allow for frontal dispensing for ease of use.


Intini teaches a housing (14) comprising a front wall (near 14), a back wall (opposite 14), and side walls (16) extending between the front (near 14) and back (opposite 14) walls, wherein the front wall (near 14) is wider than the side walls (16) (see Fig. 1); wherein at least one engagement (42 and opening) between the housing (14) and the slider (26) is configured to prevent the slider (26) from moving to a dispensing position (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schick with that of Schuckmann and Intini to protect the inner slider engagement portion against unwanted access and for a design choice as commonly known within the art.

Gelardi teaches at least one release (26) is configured to release the at least one engagement between a housing (12) and a slider (38) in response to a pressing force on the at least one release (26) so that the slider (38) can be moved toward an end of a housing to a dispensing position to dispense a tablet (see Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schick with that of Schuckmann, Intini, and Gelardi to further protect the inner slider engagement portion against damage and unwanted access.  Examiner further notes the combination would be capable of providing the at least one release located at least one of side walls by way of having it associate with the position of the engagement members as shown by Intini.  One of ordinary skill would be capable of such without any inventive skill required as the function would remain the same.  Examiner notes the combination further would be capable of providing dispensing through the dispensing aperture of the front wall as taught by Schuckmann.  Examiner notes the combination would further be capable of providing wherein at least a portion of the release is configured to move in a first direction to release the engagement between the housing and the slider and the slider is configured to move to the dispensing position in a second direction that is transverse to the first direction as recited in claim 21 by way of the corresponding parts as recited above in a predictable manner when actuated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651